        Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )           No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                         JOINT REPORT

       1.      This Court has ordered the parties to confer and report, by October 3, 2018, on:

(a) updates to their responses to the August 27, 2018 Order; (b) additional issues identified in the

Court’s September 21, 2018 Memorandum; (c) a proposed schedule to complete, by November

7, 2018, briefing of the issue of when a petitioner’s right to have ICE consider the pursuit of a

provisional waiver before ordering removal vests; and (d) a proposed schedule for other matters,

including possible discovery, briefing of petitioners’ motion for class certification, and, if

necessary, their motion for preliminary injunction; and (e) any other issues the parties request to

be discussed at the scheduling conference. ECF No. 160 at 3. The parties met and conferred on

October 1, 2018 and have further communicated via email, to discuss these issues.

       2.      Updated Response to August 27, 2018 Order:

            a. USCIS: Respondents will not object to discovery from or relating to USCIS on

               the basis that USCIS is not a named party, but Respondents reserve their right to
Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 2 of 10



     object to such discovery on any other basis. Accordingly, Petitioners will not

     seek leave to amend their complaint to add USCIS as a party at this time.

  b. Motion for Class Certification: Petitioners and Respondents propose the briefing

     schedule outlined in Section 3 below.

  c. Motion for Temporary Restraining Order and Preliminary Injunctive Relief:

         i. Petitioners’ Statement: Petitioners respectfully request that the Court stay

            their Motion for Temporary Restraining Order and Preliminary Injunctive

            Relief for an initial period of three months in light of Respondents’

            agreement to provide monthly reports during that period concerning the

            outcome of cases at Boston ICE-ERO Order of Supervision check-ins in

            which ICE took into account an individual’s participation in the

            provisional waiver process (starting with the filing of an I-130

            application). Petitioners also respectfully request that they be permitted to

            move to lift the stay if Respondents fail to provide comprehensive reports

            of those outcomes or if the reporting reveals that it is necessary to proceed

            with the motion.

         ii. Respondents’ Statement: Respondents have offered to provide Petitioners

            with reporting, once a month, for an initial period of three months, in

            exchange for Petitioners’ agreement to stay the motion for preliminary

            injunctive relief. Respondents would provide Petitioners with a PDF

            spreadsheet that identifies individuals who (1) have final orders of

            removal (2) have checked in with Boston ICE ERO in the past month and

            (3) whose deportation officers identify as having applications (Form I-130,




                                      2
Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 3 of 10



              Form I-212, Form I-601A) pending with USCIS. This PDF will include,

              among other things, whether the alien has a criminal history and the

              instructions given to the alien at his/her check-in. Since there is no

                 automated way to determine whether an alien reporting in has pending

                 applications, the officer will manually conduct checks of USCIS systems

                 to determine if there are any pending applications and then update the

                 spreadsheet with this information. Because the information on the

                 spreadsheet is manually inputted and not system generated, the reporting

                 should not be relied upon for statistical reporting. Rather, its creation and

                 use is intended solely to verify that ERO is considering provisional waiver

                 eligibility when determining whether to detain aliens with final orders of

                 removal.

3.   Proposed briefing schedule on when a petitioner's right to have ICE consider
     the pursuit of a provisional waiver before ordering removal vests:

     a.       The parties propose the following schedule:

            i.      On or before October 24, 2018, Respondents shall submit a brief on

                    the issue of when a petitioner’s right to have ICE consider the pursuit

                    of a provisional waiver before ordering removal vests (“the Vesting

                    Issue”).

          ii.       On or before November 7, 2018, Petitioners shall submit a response to

                    Respondents’ brief.

          iii.      The parties propose a hearing be held at the Court’s convenience.

4.   Proposed case schedule:

     a.       Petitioners’ Statement:



                                           3
Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 4 of 10



          i. Proposed Schedule:

                Event                       Petitioners’ Proposed Deadline

Respondents’ supplemental briefing       October 24, 2018
on class certification, including the
Vesting Issue

Petitioners’ responsive supplemental     November 7, 2018
briefing on class certification,
including the Vesting Issue

Hearing on class certification,          At the Court’s convenience
including the Vesting Issue

Amendments to the pleadings              January 21, 2019

Close of fact discovery                  February 5, 2019 (4 months after the
                                         Rule 26(f) Conference)

Status Conference                        February 12, 2019. No Rule 56
                                         motions are to be filed prior to the
                                         status conference without leave of
                                         court.


         ii. Motion for Class Certification: Petitioners respectfully request that, at

             the conclusion of supplemental briefing on November 7, 2018, the Court

             proceed to oral argument on the Motion, including the Vesting Issue.

             Petitioners understand this request to be consistent with the Court’s

             September 21, 2018 Order (ECF No. 160 at 2-3).

         iii. Discovery: Petitioners anticipate the need for further discovery, as

             explained in Section III.A. of the parties’ Joint Statement pursuant to Fed.

             R. Civ. P. 23(f) and Local Rule 16.1(d) (Exhibit A hereto). Contrary to

             Respondents’ suggestion, the Court has already ruled that it is unlawful for

             ICE to remove aliens without regard to the provisional waiver process.



                                        4
       Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 5 of 10



                      See, e.g., ECF No. 159 at 31. The scope of discovery requested by

                      Petitioners is necessary for factual development of issues central to the

                      claims in Petitioners’ Amended Class Action Complaint (ECF No. 27).

                      An affirmative showing of good cause is not required for discovery to

                      proceed on these claims; 1 in any event, good cause exists for discovery to

                      proceed so that Petitioners may establish their entitlement to relief. See

                      United States v. Djokich, No. CR 08-10346-MLW, 2016 WL 927145, at

                      *3 (D. Mass. Mar. 7, 2016) (“good cause” exists where there are “specific

                      allegations [that] show reason to believe that the petitioner may, if the

                      facts are fully developed, be able to demonstrate that he is ... entitled to

                      relief”).

           b. Respondents’ Statement:

                   i. Answer: Respondents have not yet formally answered the amended

                      complaint and petition for writ of habeas corpus. See ECF No. 27.

                      Respondents propose that they answer the amended complaint on or




1
  Although Respondents make the categorical assertion that “[d]iscovery is the exception, not the
general rule in habeas actions” and cites the First Circuit’s decision in Teti v. Bender, 507 F.3d
50 (1st Cir. 2007), Respondents’ cases each rely on the procedural rules for § 2254 habeas
petitions challenging state criminal custody. Although some courts have applied those rules to
§ 2241 cases, that application is discretionary. Dillon v. Grondolsky, C.A. No. 12-40082-TSH,
2012 WL 3139001, at *4 (D. Mass. July 31, 2012) (“[T]he rules governing Section 2254 cases
may be applied at the discretion of the district court to other habeas petitions.”). Respondents
have not articulated any reason why those rules should be applied here. This is a civil case
pursuant to the Federal Rules of Civil Procedure, which do not make any exception for habeas
cases for purposes of depositions (Rule 30) or requests for interrogatories (Rule 33), production
of documents (Rule 34), or admission (Rule 36). Cf. F. R. Civ. P. 26(a)(1)(B) (exempting habeas
cases from the requirement of initial disclosures).


                                                 5
       Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 6 of 10



                      before October 16, 2018. Petitioners do not object to Respondents

                      answering on this date.

                  ii. Motion for Class Certification: Respondents agree with the Court that

                      the issue as to when the right to have the provisional waiver process

                      considered vests (“Vesting Issue”) “should be briefed, argued, and decided

                      before class certification is briefed.” ECF No. 160 at 2 (emphasis added).

                      The Court’s ruling on the Vesting Issue could affect the arguments for and

                      against class certification. Accordingly, Respondents propose that

                      Petitioners submit a supplemental memorandum supporting their motion

                      for class certification two weeks after the Court rules on the Vesting Issue,

                      Respondents submit their supplemental memorandum opposing class

                      certification two weeks after Petitioners’ supplemental memorandum is

                      filed, and Petitioners’ reply one week after Respondents’ supplemental

                      memorandum is filed.

                  iii. Discovery: Respondents oppose any additional discovery in this case

                      because discovery is not necessary to decide the merits of Petitioners’

                      claims nor is it normally available in a habeas action, such as this case. 2

                      Respondents’ position, from the inception of this case, is that while ICE

                      takes into account all facts in alien’s case when taking enforcement actions,



2
  This case, at its core, is a habeas action challenging Respondents’ authority to detain and
remove the alien petitioners. See ECF No. 27. Discovery is the exception, not the general rule in
habeas actions; therefore, Petitioners must show good cause for discovery. See Teti v. Bender,
507 F.3d 50, 60 (1st Cir. 2007) (‘[T]here is no entitlement to discovery in habeas proceedings.”);
Lunn v. Smith, No 17-cv-10938-IT, 2018 WL 2849759 (applying the good cause standard and
limiting discovery in an immigration habeas case); Toolasprashad v. Tyron, No. 12-cv-734, 2013
WL 1560176, *2 (W.D.N.Y. Apr. 11, 2013).


                                                6
        Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 7 of 10



                      ICE may remove aliens based solely on their valid, enforceable final orders

                      of removal, without regard to the provisional waiver process. 3 Accordingly,

                      Petitioners cannot establish good cause to conduct discovery where no

                      discovery is needed to determine the purely legal issue of whether removing

                      or detaining aliens based solely on their final orders of removal is lawful. In

                      fact, Petitioners’ requested discovery is not relevant to whether there has

                      been a violation of the law, but rather is related to the size of a putative class

                      and compliance with Petitioners’ claimed legal rights, which is not

                      appropriate at this stage in the litigation before any class has been certified

                      and before any final decision has been issued on Petitioners’ claims. 4 Given

                      that this case, at its foundation, is a habeas action, and that expedited

                      discovery has already been conducted, Respondents submit that the parties

                      should meet and confer on whether they can agree on a targeted and limited

                      scope of discovery and report to the Court by November 7, 2018, on whether

                      the parties have reached agreement and, if necessary, propose a schedule to

                      brief whether Petitioners can establish that there is good cause for additional

                      discovery.




3
  While this continues to be Respondents’ primary legal argument, nevertheless Respondents
have taken actions and are continuing to take actions to ensure adherence with the legal
obligations articulated in the Court’s August 23, 2018 Order. See ECF No. 158, Ex. A.
4
  Respondents anticipate that a final decision on the merits of Petitioners’ claims will be decided
via cross-motions for summary judgment. See ECF No. 160 at 2 (ordering Respondents to clarify
their position).


                                                  7
        Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 8 of 10



       5.      Any other issues

               a.      Petitioners have attached (as Exhibit A) a Joint Statement pursuant to Fed.

                       R. Civ. P. 26(f) and Local Rule 16.1(d). 5




5
 Consistent with the Court’s September 21, 2018 Memorandum, Petitioners interpret the
deadline for the filing of the Rule 26(f) and 16.1(d) Joint Statement (to the extent they are
necessary) to be October 3.


                                                 8
  Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 9 of 10



      Respectfully submitted this 3rd day of October, 2018.



Counsel for the Respondents                   Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ Kevin S. Prussia
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
Director                                   Stephen Provazza (BBO # 691159)
Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                           WILMER CUTLER PICKERING
MONIQUE T. PEOPLES                           HALE AND DORR LLP
Senior Litigation Counsel                  60 State Street
                                           Boston, MA 02109
/s/ Mary L. Larakers                       Telephone: (617) 526-6000
MARY L. LARAKERS                           Facsimile: (617) 526-5000
(Texas Bar # 24093943)                     kevin.prussia@wilmerhale.com
Trial Attorney                             michaela.sewall@wilmerhale.com
U.S. Department of Justice, Civil Division jonathan.cox@wilmerhale.com
Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
District Court Section
P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
(202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
(202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
mary.l.larakers@usdoj.gov                  211 Congress Street
                                           Boston, MA 02110
EVE A. PIEMONTE, BBO No. 628883            (617) 482-3170
Assistant United States Attorney
United States Attorney’s Office            Kathleen M. Gillespie (BBO # 661315)
1 Courthouse Way, Suite 9200               Attorney at Law
Boston, MA 02210                           6 White Pine Lane
(617) 748-3100                             Lexington, MA 02421
Eve.Piemonte@usdoj.gov                     (339) 970-9283




                                          9
       Case 1:18-cv-10225-MLW Document 162 Filed 10/03/18 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                    /s/Mary L. Larakers
                                                    Mary L. Larakers
                                                    Trial Attorney




                                               10
